905 F.2d 1531Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Norman Keith PETTIT, Petitioner.
No. 89-8065.
United States Court of Appeals, Fourth Circuit.
Submitted May 7, 1990.Decided May 16, 1990.Rehearing Denied June 14, 1990.

On Petition for Writ of Mandamus.
Norman Keith Pettit, petitioner pro se.
PETITION DENIED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Norman Pettit filed this petition for writ of mandamus seeking to obtain reversal of an order of the district court dismissing his 42 U.S.C. Sec. 1983/Bivens* complaint.  A petition for writ of mandamus cannot be used as a substitute for appeal.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Because the relief sought by Pettit could have been addressed in an appeal, his petition for writ of mandamus is denied.


2
Further, to the extent that Pettit's petition could be construed as a notice of appeal, the notice was only timely as to the denial of Pettit's "Motion for Reconsideration of Dismissal," a Fed.R.Civ.P. 60(b) motion.  As Pettit failed to present any exceptional circumstances warranting reconsideration, the district court did not abuse its discretion in denying the motion, and its order should not be overturned.   Werner v. Carbo, 731 F.2d 204, 206-07 (4th Cir.1984).


3
Accordingly, we grant leave to proceed in forma pauperis and deny Pettit's petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented on this record and argument would not aid the decisional process.


4
DENIED.



*
 Bivens v. Six Unknown Named Agents of Federal Bureau of Investigation, 403 U.S. 388 (1971)